ORDER
This matter having been duly presented to the Court on the petition filed by the Office of Attorney Ethics to vacate the Order of temporary suspension of ROLF C. SCHUETZ, JR, who was admitted to the bar of this State in 1991, and who thereafter was temporarily suspended from the practice of law by Order of this Court filed on August 7, 2002;
And the Order of temporary suspension having been issued pursuant to Rule l:20-3(g) and Rule 1:20-11 by reason of respondent’s inability to account for client funds and his failure to cooperate with the Office of Attorney Ethics in its investigation;
And the Office of Attorney Ethics having reported that respondent now has cooperated and has assisted the Office of Attorney Ethics in the reconstruction of his attorney accounts and that there no longer exist grounds for a suspension from practice or restraints on respondent’s practice;
And good cause appearing;
It is ORDERED that the petition is granted, and respondent is reinstated to the practice of law, effective immediately; and it is further
ORDERED that the portion of the Order filed on August 7, 2002, that restrained respondent’s attorney accounts from disbursement is hereby vacated and respondent shall disburse funds held in his attorney accounts consistent with the directives contained in the investigative report of the Office of Attorney Ethics.